PER CURIAM.
Relator’s application is granted in part, otherwise denied. Judgment of the court of appeal is reversed; judgment of the district court is reinstated. The district court judgment and the court of appeal’s result each determines that $21,174.09 was due, not the $21,924.09 sum in the written demand of February 17, 1992. Accordingly, the trial court properly declined to award attorney’s fees. (“When any person fails to pay an open account within fifteen days after receipt *1103of written demand therefor correctly setting forth the amount, that person shall be liable to. the claimant for reasonable attorney fees ...” La.Rev.Stat.Ann. § 9:2781(A) (West 1991).)
DENNIS, J., not on panel.